     Case 5:18-cv-00186-C Document 32 Filed 01/25/19        Page 1 of 3 PageID 1550


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             LUBBOCK DIVISION

FORD MOTOR CREDIT COMPANY                      §
LLC,                                           §
     Plaintiff,                                §
                                               §
v.                                             §   Civil Action No.: 5:18-cv-00186
                                               §
BART REAGOR AND RICK DYKES,                    §
    Defendants.                                §


     DEFENDANTS’ RULE 56(d) MOTION TO DEFER CONSIDERATION OF
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                     AND TO TAKE DISCOVERY

        Pursuant to Rule 56(d) of the Federal Rules of Civil Procedure, Defendants Bart

Reagor (“Reagor”) and Rick Dykes (“Dykes”) file this Motion to Defer Consideration of

Plaintiff’s Motion for Summary Judgment and to Take Discovery. For the reasons set

forth more fully in the accompanying brief in support of Defendants’ Motion, Defendants

respectfully request that this Court defer consideration of Plaintiff’s Motion for Summary

Judgment [ECF No. 28], and stay all briefing associated with Plaintiff’s Motion for

Summary Judgment, until Defendants have an opportunity to conduct discovery essential

to justify their opposition to Plaintiff’s Motion for Summary Judgment
Case 5:18-cv-00186-C Document 32 Filed 01/25/19   Page 2 of 3 PageID 1551


                                   Respectfully submitted,

                                    /s/ Marshall M. Searcy, Jr.
                                   Marshall M. Searcy, Jr.
                                   State Bar No. 17955500
                                   marshall.searcy@kellyhart.com
                                   Scott R. Wiehle
                                   State Bar No. 24043991
                                   scott.wiehle@kellyhart.com
                                   KELLY HART & HALLMAN, LLP
                                   201 Main Street, Suite 2500
                                   Fort Worth, Texas 76102
                                   Telephone: (817) 332-2500
                                   Telecopy: (817) 878-9280

                                   ATTORNEYS FOR BART REAGOR


                                      /s/ Tom Kirkendall
                                   Tom Kirkendall
                                   State Bar No. 11517300
                                   Law Office of Tom Kirkendall
                                   2 Violetta Court
                                   The Woodlands, Texas 77381-4550
                                   Telephone: (281) 364-9946
                                   Telecopy: (888) 582-0646
                                   bigtkirk@kir.com

                                   ATTORNEY FOR RICK DYKES




                                   2
  Case 5:18-cv-00186-C Document 32 Filed 01/25/19             Page 3 of 3 PageID 1552


                        CERTIFICATE OF CONFERENCE

       I certify that I conferred with Ford Credit’s counsel on January 24, 2019,
regarding the relief sought by this motion. Ford Credit’s counsel informed me on
January 25, 2019, that Ford Credit is opposed to the motion. It is therefore submitted to
the Court for consideration.

                                                  /s/ Scott Wiehle
                                                  Scott Wiehle



                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing to be delivered to the
following parties in accordance with the Federal Rules of Civil Procedure on January 25,
2019.

Keith A. Langley                                Craig A Leslie
Brandon K. Bains                                Joanna Dickinson
Langley LLP                                     Phillips Lytle LLP
1301 Solana Blvd                                One Canalside
Bldg 1, Ste 1545                                125 Main Street
Westlake, TX 76262                              Buffalo, NY 14203
Email: klangley@l-llp.com                       Email: cleslie@phillipslytle.com
Email: bbains@l-llp.com                         Email: jdickinson@phillipslytle.com



                                             /s/ Marshall M. Searcy, Jr.
                                            Marshall M. Searcy, Jr.




                                            3
